Detailed Action1
America Invents Act Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 USC 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Rejections under 35 USC 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5-7, 9-10, & 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. 2013/0032578 to Trapp.
Claim 1 recites a repair method for self-detecting and self-healing of a corrosion defect in a structural component.  Trapp relates to a method for using resistance welding to flange holes in a turbine casing that may be caused by corrosion.  See Trapp [0002]-[0006].  Trapp teaches identifying a degraded bolt hole, cleaning the casing and flange area at the defect, attaching electrodes to either end, passing voltage between the electrodes with the heat causing material to melt and fill the area, and the finally reaming a new bolt hole.  See Trapp [0007].  The terms self-detecting in the claim is interpreted to refer to the fact that the current naturally arcs at irregularities and the term self-healing is interpreted to refer to the resulting melting repairing the defect until it no longer exists, at which time the arcing will no longer occur.  In resistance welding, any discontinuity, microcrack, or remaining corrosion in the weld area will experience these same phenomena.  Trapp teaches that some corrosion and defects will remain after the initial reaming process.  See Trapp [0013].  Passing electricity through the repair area causes micro-arcing that will self-detect these remaining defects and the resulting arcs will generate heat that will melt and self-heal these defects.  The fact that this is not the primary intent of the process does not change that it will, and does happen.
Claim 2 recites cleaning a surface.  Trapp teaches such cleaning.  See Trapp [0007].  Claim 2 also recites determining a size and array of a repair probe according to a state of the corrosion defect.  In Trapp the amount of damage will determine the amount of material machined away.  See Trapp [0007].  This in turn will affect the size of the slug and the resulting size of electrode that should be attached.  While this step is not explicitly stated, it would be inferred to occur.  MPEP 2144.01 states that references teach inferences which one of ordinary skill would reasonably draw from the text of the reference.  Such implicit disclosures are not inherencies (nor subject to the same standard).  Compare MPEP 2144.01 to 2141.02(V).  The selection of a filler slug of suitable material in Trapp, meets the limitation of preparing a working medium according to a heat source and an operation condition.  See Trapp [0007].  The recitation of repairing the surface…by using of the Joule heating effect…in the micro-arc discharge process has already been addressed above in claim 1.  Trapp also teaches treating the surface of the repaired component with tempering.  See [0042].  A step of inspection would also be inferred, meeting the limitation of determin[ing] a repair effect.
Claim 3 recites that the size and array of the repair probe is selected according to a power supply matched with the repair probe to achieve…partial melting of the partial portion of the corrosion defect.  Trapp teaches selecting a probe system such that the pressure applied by the probes can be controlled to control the resistance welding step.  See Trapp [0036].  Trapp also teaches that Boron is used and the energy pulse to achieve only local, controlled melting.  See Trapp [0040].  This meets the limitation of partial high-energy input.  Also the phrase, partial high-energy input would be indefinite on its own due to the use of terms light partial and high.  But the term is then self-defined as being an input that result in partial melting of the partial portion, rending the claim term definite.  Regarding claim 5, an electron flow will be generated at discontinuities during resistance welding. 
Claim 6 recites that currents are accumulated at a tip of the corrosion defect due to a skin effect when flowing through the surface of the structural component…the partial portion of the corrosion defect undergoes a temperature rise corresponding with a voltage rise to a melting point of a metal, and a liquid metal flows into the corrosion defect under an effect of surface tension.  All of these effects occur naturally when any metallic workpiece with a surface defect are exposed to a voltage running through them, as will be the case with Trapp.  These are inherent effects, with the exception of the choice of voltage causing melting.  But in Trapp this is a desired effect and is intentionally caused.  See Trapp [0040].  Regarding claim 7, Trapp teaches pitting corrosion.  See Trapp [0028].  Regarding claims 9 and 10, Trapp teaches the casing is M152 Stainless steel.  See Trapp [0037].  Stainless steel comprises steel as recited in claim 9 and is a steel alloy as recited in claim 10.  Finally, regarding claim 12, the partial portion will be a tip of an edge because the repair area includes the interior edge lip of the bolt hole.

Rejections under 35 USC 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious2 before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 8 & 11 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2013/0032578 to Trapp.
Claim 8 recites that the corrosion defect has a depth of less than 300 microns.  Trapp does not explicitly teach the depth of its corrosion damage.  But it would have been obvious as a matter of common sense that the system and method of Trapp could be applied to workpieces that had corrosion of this depth.  Claim 8 also recites that the interface between a repaired area and a substrate is formed via metallurgical bonds.  This will be the case in Trapp because the welding results in melting and solidification of the metal.  Finally, it would be inferred that the repaired area as microstructure and corrosion performance similar to a non-defective component.
Claim 11 recites that the corrosion defect is dish-shaped.  While Trapp does not explicitly teach a shape of the defect, it would have been obvious to apply Trapp to any shaped defect to achieve repair.  Re

Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Moshe Wilensky whose telephone number is 571-270-3257. The examiner’s fax number is 571-270-4257.  The examiner can normally be reached on Monday-Friday from 9 to 5pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner's supervisor Dave Bryant (571-272-4526).  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MOSHE WILENSKY/
Primary Examiner, Art Unit 3726








    
        
            
        
            
        
            
        
            
    

    
        1 The following conventions are used in this office action.  All direct claim quotations are presented in italics.  All non-italic reference numerals presented with italicized claim language are from the cited prior art reference.  All citations to “specification” are to the applicant’s published specification unless otherwise indicated.
        2 Hereafter all uses of the word “obvious” should be construed to mean “obvious to one of ordinary skill in the art at the time the invention was filed.”